Citation Nr: 1014711	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for ileostomy surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In September 2008, the Veteran was afforded a personal 
hearing before the undersigned.  The Veteran's representative 
failed to appear at this hearing and the Veteran chose to 
proceed with the hearing without representation.  A 
transcript of the hearing is of record.  

In March 2009, the Board remanded the present matter for 
additional development and due process concerns.

In a March 2008 rating decision, the RO denied the Veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for ileostomy.  The Veteran submitted a notice of 
disagreement and the RO issued a statement of the case (SOC) 
in August 2008.  At the September 2008 personal hearing, the 
Veteran presented argument on that issue and the testimony 
has been reduced to writing and is accepted as a timely 
Substantive Appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  In that case, the hearing was before the RO; in the 
present case, the hearing was before the Board, sitting at 
the RO.  Thus, the issues before the Board are as noted on 
the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the previous remand, the Board noted that the Veteran's 
private physician, Dr. R.T.M., responded in December 2005 to 
a request for records that the Veteran was admitted to 
Scottsdale Memorial Hospital-Osborn on a least one occasion 
in the 1980s for his ulcerative colitis and his records may 
be available at St. Luke's Centre Medical Clinic in Phoenix 
where he practiced from 1987 to 1994.  Pursuant to the 
directives in the remand, the RO requested records from both 
facilities.  In May 2009, St. Luke's Centre Medical Clinic 
responded that the Veteran's medical records had been purged.  
In June 2009, Scottsdale Memorial Hospital responded that the 
Veteran's medical records had been destroyed.  In November 
2009, the Veteran submitted a letter stating that he was not 
hospitalized at Scottsdale Memorial, but was hospitalized at 
Scottsdale North, a different facility.  There is no 
indication that the RO attempted to obtain the Veteran's 
records from the Scottsdale North facility following the 
Veteran's letter and these records should be obtained on 
remand.  38 C.F.R. § 3.159(c)(1).

In correspondence of record, the Veteran stated that he 
sought treatment several times during service for having 
blood in his stool.  He discovered that no written records 
were kept of his sick call treatments.  The Veteran is 
credible to testify as to his experiences in service and the 
reported onset of symptoms.  In a letter dated October 2006, 
the Veteran's wife stated that she met the Veteran shortly 
after he was discharged from service and was having problems 
with rectal bleeding and bloody stools.  After a few years, 
the bleeding did not stop and he sought private medical 
treatment.  In light of the Veteran's reported history of 
inservice symptoms and his wife's reported history of the 
Veteran's condition shortly after discharge, a remand is 
necessary to determine the cause of the Veteran's post-
service ulcerative colitis.  Such an opinion is necessary for 
a determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Regarding the 38 U.S.C.A. § 1151 claim, following the 
issuance of the August 2008 Statement of the Case, new 
medical records were added to the claims file that the RO has 
not considered, nor did the Veteran waive initial 
consideration by the RO.  Specifically, pertinent VA medical 
records were added to the claims file.  On remand, the 
additional evidence must be considered.  A supplemental 
statement of the case (SSOC) will be furnished if the RO 
receives additional pertinent evidence after an SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1).  

Finally, the Veteran should be afforded a VA examination.  In 
March 1993, the Veteran underwent a ileostomy.  In the years 
following this surgery, VA medical records show that the 
Veteran complained of having pain in the surgical area.  The 
Veteran claims that ileostomy surgery was not done properly 
and caused his current rectal nerve pain.  The Board finds 
that a medical opinion is necessary in order to make a 
determination on this matter.  Such an opinion is necessary 
for a determination on the merits of the claim.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Scottsdale North Hospital.  If these 
records are not available, a negative 
reply is required.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature and likely 
etiology of the Veteran's ulcerative 
colitis and any residuals of the March 
1993 ileostomy.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide opinions as to the following 
matters:

a.  Is it at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that the Veteran's 
ulcerative colitis had its onset during 
active military service or is related to 
in-service disease or injury.  

b.  Regarding the March 1993 ileostomy, 
is it at least as likely as not (at 
least a 50 percent probability or 
greater) that additional disability 
beyond the natural progress of disease 
for which care was furnished resulted?

If the Veteran has additional 
disability as a result of the March 
1993 surgical procedure, is it at least 
as likely as not (at least a 50 percent 
probability or greater) that such 
additional disability was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in furnishing medical care?  

Additionally, did VA fail to exercise 
the degree of care that would be 
expected or a reasonable health care 
provider; or is any additional 
disability the result of an event not 
reasonably foreseeable?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


